Title: 22d.
From: Adams, John Quincy
To: 


       Miss Cutts’s misfortune, last night, has been a subject of much diversion, to the Ladies; to Miss Jones especially, who is inclined to be satirical, and appears to take no pains to restrain that disposition; whence I conclude, she considers it as an accomplishment. This is a very common error, especially among the female sex. Satire they suppose, always includes wit, and many a severe reflection has been made, not from a principle of disapprobation, but with a view of appearing brilliant. Miss Jones, I fancy is not entirely faultless in that respect: she is but 18, rather giddy, and unexperienced. She has a very fair complexion, and good eyes, of which she is sensible; her face, is rather capricious than beautiful, and some of her features, are not handsome; of this she is not so well apprized; her shape is not inelegant, but, her limbs are rather large: she is susceptible of the tender Sentiments; but the passion, rather than the lover is the object of her affection; she is perhaps too sarcastic, but her real disposition which is good natured will excuse that; and a few more years may correct the foible.
      